DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informality:
On page 14, line 18, the sentence is missing the term “be”. Suggested correction: “The phase and frequency separated electrical responses may then be used…”
Appropriate correction is required.
Claim Objections
Claims 2-3, 6-7, and 10-15 are objected to because of the following informalities:   
In claim 2, line 7: “said” should be inserted before “pairs”
In claim 2, line 3: “the” should be inserted before “one or more”
In claim 2, line 4: “the” should be inserted before “one or more”
In claim 2, lines 8-9: “the” should be inserted before “electrical properties”
In claim 7, lines 1-2: “the” should be inserted before “electrical properties”
In claim 7, line 3: “the electrical responses” should read --the pair of phase separated electrical responses--
In claim 7, lines 3-4: “the” should be inserted before “electrical properties”
In claim 8, line 2: “the” should be inserted before “electrical properties”
In claim 10,
Lines 1-2: the term “of” should be inserted between “spacing” and “the” 
Line 2: “a perimeter” should be “the perimeter”
Line 4: “the electrodes” should read --the plurality of electrodes--
In claim 11, line 9:  “the phase separated pair” should read --the phase separated pair of first and second probe electrical signals--
In claim 12,
Lines 2-3: “a plurality of said phase separated pairs of probe electrical signals” should read --a plurality of said phase separated pair of first and second probe electrical signals--
Lines 4-5: “the phase separated pairs at one or more of the plurality of electrodes” should read --the phase separated pair of first and second probe electrical signals at the one or more of the plurality of electrodes--
Line 5: “the” should be inserted before “one or more”
In claim 13,
Line 2-3: “a frequency multiplexed plurality of said phase separated pairs of probe electrical signals” should read --a frequency multiplexed plurality of said phase separated pair of first and second probe electrical signals--
In claim 14, line 2: “comprises” should read --comprise--
In claim 15, 
Line 3: “a perimeter of a peripheral nerve” should read --the perimeter of the peripheral nerve--
Line 6: “the electrodes” should read --the plurality of electrodes--
Line 7: “the combined responses” should read --the one or more combined responses--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6, 14, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 14 recite “substantially in phase” in line 3, which is a relative term which renders the claim indefinite. The term “substantially in phase” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear how in phase the electrical signals must be so as to be “substantially in phase”.
Claim 18 recites "such as" in line 2, which is a renders the claim indefinite because it is
unclear whether the limitation following the phrase is part of the claimed invention. See MPEP
§ 2173.05(d). For examination purposes and as a claim amendment suggestion, the claim will be
interpreted as: “A method of imaging a cross section of electrical activity within a peripheral nerve…”
Claim 18 recites “and optionally frequency multiplexed, electrical impedance tomography” in lines 2-3, which is a renders the claim indefinite because it is

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over McEwan (U.S. Patent No. 8,611,991)(cited by applicant) in view of Xiang (U.S. Patent No. 2016/0331326).
Regarding claim 1, McEwan, teaches a method for taking electrical taking electrical impedance tomography measurements using multiple electrodes located at selected positions external to a volume of a subject body. (Abstract). It is a particular feature of the invention that the subject body may be a part of the human body, in particular, but not exclusively, the human head in which instance the method can be used for creating tomographic images and spectra indicative of an aneurysm or a stroke. (Col. 3, lines 42-46).  In the standard implementation of EIT, a ring of electrodes is placed around the volume to be imaged (i.e., spacing a plurality of electrodes around a perimeter), a current is injected through a pair of the electrodes, and the resulting electrical potentials measured at all or many of the other of the multiple electrodes employed. (Col. 1, lines 36-41). Multiple orthogonal or near-orthogonal signals are introduced simultaneously by way of selected different electrodes and resultant predetermined responses at receiving electrodes are recorded or determined, a principle known as code division multiplexing i.e., simultaneously applying a phase separated pair of first and second probe electrical signals to a set of respective first and second combinations of electrodes…and collecting one or more combined responses to the phase separated pair at one or more of the plurality of electrodes). (Col. 3, lines 20-24). The principle of CDM is that the signal through a particular channel is modulated using a unique binary digital code to provide, in the instance illustrated in Figure 1, four different channels that are differently coded in the manner indicated and that are indicated by numeral (1). (Col. 4, lines 37-42). Each resulting unique channel (2) in the measurement system is thus stimulated using a driving signal current modulated with a unique code. (Col. 4, lines 48-50).  The use of CDM in the present application enables measurements to be taken over all the channels simultaneously. In addition, the spectral characteristics of the CDM input signal effectively interrogate the sample over a wide range of frequencies (i.e., the phase separated pair of first and second probe electrical signals having different signal phases from each other), and the output signals can be transformed to produce a spectrum, giving simultaneous wide-band spectroscopy on all channels.  (Col. 5, lines 11-18).
The signals are encoded using the technique of code division multiplexing and received signals at each receiving electrode are cross-correlated with original signals to determine the contribution of each original signal to a composite received signal, thus generating required electrical impedance tomography (EIT) data of the part of the body to be imaged (i.e., detecting a pair of phase separated electrical responses corresponding to the different signal phases from the one or more combined responses; and using the pair of phase separated electrical responses to determine electrical properties of the peripheral nerve). (Col. 3, lines 25-29 and 52-62).
McEwan, however, does not specifically teach that subject body may be a part of a peripheral nerve of a human or animal subject. 

As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method of determining electrical properties of McEwan for determining electrical properties in a peripheral nerve. Doing so can allow for a more reliable approach for recording tiny neuroelectric signals that travel through peripheral nerves.  Further, McEwan teaches the feature to be examined may be a part of the human body (col. 3, lines 40-46) and Xiang teaches one such body part.
Regarding claim 2, McEwan further teaches applying each of a plurality of said phase separated pairs of probe electrical signals to a different set of combinations of electrodes (Col. 2, lines 22-25). As previously discussed, multiple orthogonal or near-orthogonal signals are introduced simultaneously by way of selected different electrodes and resultant predetermined responses at receiving electrodes are recorded or determined (i.e., collecting one or more combined responses comprises collecting one or more combined responses to the phase separated pairs at one or more of the plurality of electrodes). Similarly, the signals are encoded using the technique of code division multiplexing and received signals at each receiving electrode are cross-correlated with original signals to determine the contribution of each original signal to a composite received signal, thus generating required EIT data of the part of the body to (i.e., detecting a pair of phase separated electrical responses corresponding to each phase separated pair of probe electrical signals from the one or more combined responses; and using the plurality of pairs of phase separated electrical responses to determine electrical properties of the peripheral nerve). (Col. 3, lines 25-29 and lines 52-62).
Regarding claim 3, McEwan further teaches a method to simultaneously inject currents which are modulated to be mathematically orthogonal, so that their contributions to the potential at any electrode can be separated by demodulation, also known as frequency-division multiplexed electrical impedance tomography (FDM EIT). For example, if a current of frequency f1 is injected at one pair of electrodes, and a current of frequency f2 at a second pair, then the potential across a third pair of electrodes can be separated into a component due to f1 and a component due to f2 by synchronously demodulating with those frequencies (i.e., wherein a frequency multiplexed plurality of said phase separated pairs of probe electrical signals are applied simultaneously to each other, each such phase separated pair comprising probe electrical signals of a different frequency band). (Col. 2, lines 26-34). Other detecting electrodes detect the signals and send out compound signal currents to the transmitting EIT electrodes about the body being investigated, whose complex components of impedance can be extracted by in-phase and quadrature synchronous demodulation ((((= (i.e., the detecting comprises detecting a pair of phase separated electrical responses corresponding to each frequency band from the one or more combined responses). (Col. 2, lines 35-38; Col. 3, lines 56-58).
Regarding claim 4, McEwan teaches the step of providing broad band codes embracing a wide frequency spectrum at a 10 Hz resolution (i.e., different frequency bands). (Col. 3, lines 30-41). The codes are inherently broadband signals and many different codes of binary or multi-level nature may be used. The codes have the property that their autocorrelation functions are Smith v. Nichols, 88 U.S. 112, 118-19 (1874); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969)). Hence, a person of ordinary skill in the art would have had a reasonable expectation of success to formulate the claimed frequency bands.
 Regarding claim 5, McEwan further teaches the invention to provide for the signal, in each instance, to be a specific length sequence of pulses with each sequence coded with a channel-specific code and for the signals to be broad band codes embracing a wide frequency spectrum of from 10 Hz to 5 MHz, or even 10 MHz or more (i.e., wherein centres of all of the frequency bands lie in a range from 2 kHz to 12 kHz). (Col. 3, lines 30-41).
Regarding claim 6, McEwan further teaches that the components of impedance can be extracted by in-phase and quadrature synchronous demodulation via a process referred to as frequency-division multiplexed electrical impedance tomography (FDM EIT), signifying that the phase separated pair of probe electrical signals comprise first and second probe electrical signals which are in phase quadrature with respect to each other. (Col. 2, lines 35-38).
Regarding claims 7-9, McEwan as modified by Xiang further teaches that when all the desired combinations have been measured, a reconstruction algorithm is used to produce an approximation of the distribution (i.e., map or image) of the electrical properties of the material (e.g., peripheral nerve) within the image plane, based on its impedance (in EIT) or impedance spectrum (in EITS) (i.e., determined electrical properties are representative of impedance). (McEwan, Col. 1, lines 50-53; Xiang, Paragraph [0002]).
Regarding claim 10, as previously discussed, McEwan as modified by Xiang teaches “spacing of the plurality of electrodes around a perimeter of the peripheral nerve” (McEwan, Col. 3, lines 42-46; Xiang, Paragraph [0002]). Xiang further teaches (Figures 3A and 3B) a representative flexible epineural strip electrode (100d), wherein the nerve interface portion (102) includes two flexible spiral arm members (106) that spirally extend outward from the electronics interface portion (110), and which are configured to spirally wrap around an underlying peripheral nerve on which the electronics interface portion (110) is positioned (i.e., flexible cuff and wrapping the flexible cuff around the perimeter of the peripheral nerve). (Paragraph [0050]).
 As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a step providing the plurality of  a flexible cuff and wrapping the flexible cuff around the perimeter of the peripheral nerve so that the electrodes are in contact with the perimeter of the peripheral nerve, to the method of McEwan. Doing so can enable better neuroelectric signal discrimination among fascicles when the flexible elongate strips of the flexible epineural strip electrode are positioned on a peripheral nerve. (Paragraph [0051]).
Regarding claim 11, McEwan teaches an apparatus suitable for use in applying a method for determining electrical properties within a peripheral nerve of a human or animal subject. (Col. 3, lines 42-43). McEwan further teaches (Figure 5) signal sources arranged to simultaneously apply a phase separated pair of first and second probe electrical signals to a set of respective first and second combinations of electrodes, (Col. 4, lines 27-32), and a detector (i.e., other electrodes) arranged to receive one or more combined responses to the phase separated pair at one or more of the plurality of electrodes and to detect a pair of phase separated electrical responses corresponding to the different signal phases from the one or more combined responses. (Col. 3, lines 56-61). 
McEwan, however, fails to teach “a nerve cuff arranged to space a plurality of electrodes around a perimeter of the peripheral nerve.” Xiang, as previously stated, teaches non-invasive electrode structures for sensing neural signals carried or produced by peripheral nerves such as neural cuff electrodes. (Paragraph [0005]). 
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a nerve cuff arranged to space a plurality of electrodes around a perimeter of the peripheral nerve to the detection system of McEwan. Doing so, can enable better neuroelectric signal discrimination among fascicles when the flexible 
	Regarding claim 12, McEwan teaches a signal generator for simultaneously producing a set of orthogonal or near orthogonal signal currents whereby a set of EIT electrodes are connected to apply the signal currents to a body being investigated (i.e., the signal source is arranged to apply each of a plurality of said phase separated pairs of probe electrical signals to a different set of combinations of electrodes) and to receive compound signal currents applied by way of other electrodes (i.e., detectors arranged to detect a pair of phase separated electrical responses corresponding to each phase separated pair of probe electrical signals from the one or more combined responses. (Col. 3, lines 20-24 and 52-59). 
	Regarding claim 13, McEwan, as previously discussed, teaches an apparatus suitable for use in applying a method whereby sets of EIT electrodes simultaneously inject currents which are modulated to be mathematically orthogonal, so that their contributions to the potential at any electrode can be separated by demodulation, also known as frequency-division multiplexed electrical impedance tomography (FDM EIT). For example, if a current of frequency f1 is injected at one pair of electrodes, and a current of frequency f2 at a second pair, then the potential across a third pair of electrodes can be separated into a component due to f1 and a component due to f2 by synchronously demodulating with those frequencies (i.e., wherein the signal source is arranged to apply a frequency multiplexed plurality of said phase separated pairs of probe electrical signals simultaneously to each other, each such phase separated pair comprising probe electrical signals of a different frequency band). (Abstract; Col. 2, lines 26-34). Other (detector) electrodes detect the signals and send out compound signal currents to the transmitting EIT electrodes about the body being investigated, whose complex components of impedance can be i.e., the detector is arranged to detect a pair of phase separated electrical responses corresponding to each frequency band from the one or more combined responses). (Col. 2, lines 35-38; Col. 3, lines 56-58). 
Regarding claim 14, McEwan, as previously discussed, teaches that the components of impedance can be extracted by in-phase and quadrature synchronous demodulation via a process is referred to as frequency-division multiplexed electrical impedance tomography (FDM EIT), signifying that the phase separated pair of probe electrical signals comprise first and second probe electrical signals which are in phase quadrature with respect to each other. (Col. 2, lines 35-38).
	Regarding claim 15, Xiang teaches (Figures 3A and 3B) a representative flexible epineural strip electrode (100d), wherein the nerve interface portion (102) includes two flexible spiral arm members (106) that spirally extend outward from the electronics interface portion (110), and which are configured to spirally wrap around an underlying peripheral nerve on which the electronics interface portion (110) is positioned (i.e., a nerve cuff with plurality of electrodes spaced on flexible substrate wrapping the flexible cuff around the perimeter of the peripheral nerve). (Paragraph [0050]).
Furthermore, as previously discussed, McEwan teaches plurality of electrodes spaced around the peripheral nerve around the perimeter, through which a current is injected through a pair of the electrodes, and the resulting electrical potentials measured at all or many of the other of the multiple electrodes employed (i.e., electrical connections to each of the electrodes for applying the first and second probe electrical signals from the signal source, and for collecting the combined responses). (Col. 1, lines 36-41). 
e.g., peripheral nerve) within the image plane, based on its impedance (in EIT) or impedance spectrum (in EITS). (Col. 1, lines 50-53).
Regarding claim 17, Xiang teaches (Figures 20A and 20C) the implantation of flexible neural ribbon electrodes on three terminal branches of a rat sciatic nerve (i.e., apparatus is adapted for implantation in the human or animal subject). (Paragraph [0032]). 
Regarding claim 18, as previously discussed, McEwan as modified by Xiang teaches a method for taking electrical taking electrical impedance tomography measurements using multiple electrodes located at selected positions external to a volume of a subject body, which may be a part of the human body, such as a peripheral nerve (i.e., a method of imaging a cross section of electrical activity within excitable nervous tissue such as a peripheral nerve). (McEwan, Abstract; Col. 3, lines 42-43; Xiang, Paragraph [0002]). Furthermore, McEwan, as previously discussed, teaches using phase multiplexed, and optionally frequency multiplexed, electrical impedance tomography. (McEwan, Col. 2, lines 26-38; Col. 3, lines 25-29; Col. 3, lines 52-62).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Om A. Patel whose telephone number is (571)272-6331. The examiner can normally be reached Monday - Friday 8 a.m. - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OM PATEL/Examiner, Art Unit 3791                                                                                                                                                                                                        3/29/2022

/MATTHEW KREMER/Primary Examiner, Art Unit 3791